Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 42, 54-56, and 58-59 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 60-65, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 2, 2020, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 42, 54-56, and 58-59 are allowable. The restriction requirement among the species of αvβ6 integrin ligands (i.e., Species A) and among the species of cargo molecule/oligomeric compounds (i.e., Species B), as set forth in the Office action mailed on October 2, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The election of species B requirement mailed on 10/2/2020 is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 49-53, 57, 60-65, directed to species A and/or B are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Claims
Claims 1-47 were originally filed on April 30, 2019. 
The amendment received on July 9, 2019, canceled claims 1-41; and added new claims 42-65.  The amendment received on June 16, 2021, canceled claims 43-48; and amended claim 42.  The Examiner’s Amendment below, cancels claim 65; and amends claims 42, 50-52, 56-58, 60, 63-64.
Claims 42 and 49-65 are currently pending and are under consideration.

Priority
The present application is a continuation of PCT/US2017/059550 filed November 1, 2017, and claims priority under 119(e) to U.S. Provisional Application No. 62/415,752 filed on November 1, 2016. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.


Response to Arguments
Applicant’s arguments, see Response, filed 6/16/21, with respect to objection to the Figures have been fully considered and are persuasive.  The objection of Figures 1-11 has been withdrawn. 

Applicant’s arguments, see Response, filed 6/16/21, with respect to objection to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn.

Applicant’s arguments, see Response, filed 6/16/21, with respect to 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 42-48, 54-56, and 59 as being unpatentable over Howard et al. U.S. Publication No. 2015/0125392 A1 published on May 7, 2015, in view of Gentilucci et al., Curr. Pharm. Des. 16:3185-3203 (2010) has been withdrawn.

Applicant’s arguments, see Response, filed 6/16/21, with respect to 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 42 and 58 as being unpatentable over Howard et al. U.S. Publication No. 2015/0125392 A1 published on May 7, 2015 (cited in the Action mailed on 9/14/2020), in view of Gentilucci et al., Curr. Pharm. Des. 16:3185-3203 (2010), and further in view of Saxena, J. Pharmacovigil. 2:3 pages (2014) has been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Paul VanderVelde (representative for Applicants) on July 9, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
42.	(Currently Amended)	In line 16, please replace “PEG” with “polyethylene glycol (PEG)”.

50.	(Currently Amended)	In line 2, please replace “amine-terminal cap” with “N-terminal cap”.

51.	(Currently Amended)	In line 1, please replace “claim 42” with “claim 50”; in line 1, please replace “amine-terminal cap” with “N-terminal cap”; and in line 24, please replace “or” with “and”. 

52.	(Currently Amended)	In line 1, please replace “amine-terminal cap” with “N-terminal cap”.  

56.	(Currently Amended)	In line 2, please insert “further” between “is” and “conjugated”. 

57.	(Currently Amended)	In lines 1-2, please insert “further” between “is” and “conjugated”.

58.	(Currently Amended)	In line 2, please insert “further” between “is” and “conjugated”.

60.	(Currently Amended)	Please replace claim 60 with the following: 
	A method of delivering one or more cargo molecules to a cell in vivo, the method comprising administering to the cell the αvβ6 integrin ligand of claim 42 that is conjugated to the one or more cargo molecules. 

63.	(Currently Amended)	Please replace claim 63 with the following: 
	The method of claim 60, wherein the αvβ6 integrin ligand comprises the sequence of SEQ ID NO: 4 (Ac-RGDLAAbuLCitAibL).


	A method of inhibiting the expression of a target gene in a cell in vivo, the method comprising administering to the cell an oligomeric compound conjugated to the αvβ6 integrin ligand of claim 42, wherein the oligomeric compound is an RNAi agent.  

65.	(Currently Amended)	Please replace claim 65 with the following:
	The method of claim 64, where the RNAi agent is selected from the group consisting of single-stranded oligonucleotides, single-stranded antisense oligonucleotides, short interfering RNAs (siRNAs), double-stranded RNAs (dsRNAs), micro RNAs (miRNAs), short hairpin RNAs (shRNAs), and dicer substrates.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
It is noted that when the claimed αvβ6 integrin ligand comprises the amino acid sequence of SEQ ID NO: 96 where Xaa1 is L-alanine, Xaa2 is L-α-amino-butyric acid, Xaa3 is L-citrulline, and Xaa4 is α-amino-butyric acid, the αvβ6 integrin ligand is novel and nonobvious as there is no teaching or suggestion in the prior art to achieve this amino acid sequence.  The closest prior art is Howard et al. U.S. Publication No. 2015/0125392 A1 published on May 7, 2015 (cited in the Action mailed on 3/16/21).  Howard et al. teaches αvβ6 integrin peptide ligands where the peptide comprises the sequence RGDLX5X6LX8X9X10Zn where Z is a helix promoting residue and n is any number between 1 and 20 (See Howard specification, paragraph [0006], [0033], [0038]). Given that the scope of instant SEQ ID NO: 96 encompasses any N-/C-terminal additions, instant SEQ ID NO: 96 encompasses the Zn residue when R1 is not present.  Howard et al. also teaches that X5-X6 and X8-X10 can be helix promoting residues, which are independently selected from the group consisting of Glu, Ala, Leu, Met, Gln, Lys, Arg, Val, Ile, Trp, Phe and Asp (See Howard specification, paragraph [0043]).  Moreover, Howard et al. teaches that the peptide can comprise unnatural or modified amino acids where unnatural amino acids include α,α-disubstituted amino acids and L-α-amino butyric acid (See Howard specification, paragraph [0039]).  The peptide ligands can be modified to improve formulation and storage properties (See Howard specification, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.